IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TYRONE D. BROOKS,                        §
                                          §
       Defendant Below,                   §   No. 241, 2022
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 2011001029 (N)
                                          §
       Appellee.                          §

                          Submitted: September 6, 2022
                          Decided:   October 3, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Tyrone Brooks, appeals from the Superior Court’s denial

of his first motion for postconviction relief. The State has filed a motion to affirm

the Superior Court’s judgment on the ground that it is manifest on the face of

Brooks’s opening brief that the appeal is without merit. We agree and affirm.

      (2)    On December 1, 2021, Brooks pleaded guilty to possession of a firearm

by a person prohibited (“PFBPP”); in exchange, the State dismissed other charges

for which Brooks had been indicted. The State also agreed not to seek habitual-

offender sentencing, which would have exposed Brooks to a sentence of up to life
in prison for the PFBPP offense. Brooks pleaded guilty to PFBPP as a Class C

felony and agreed that he was subject to a minimum-mandatory sentence of ten

years’ incarceration.1 Brooks and the State agreed to recommend a sentence of

fifteen years of incarceration, suspended after ten years for decreasing levels of

supervision, and that is what the Superior Court imposed. Brooks did not file a direct

appeal. He did file a motion for modification of sentence, which the Superior Court

denied.

       (3)     Brooks then filed a motion for postconviction relief. The Superior

Court denied the motion,2 and Brooks has appealed to this Court. This Court reviews

the Superior Court’s denial of a motion for postconviction relief for abuse of

discretion.3     We review legal or constitutional questions, including claims of

ineffective assistance of counsel, de novo.4 The Court considers the procedural

requirements of Rule 61 before addressing any substantive issues.5



1
   See 11 Del. C. § 1448(c) (“Possession of a deadly weapon by a person prohibited is a class F
felony, unless said deadly weapon is a firearm . . . and the violation is one of paragraphs (a)(1)-(8)
of this section, in which case it is a class D felony, or unless the person is eligible for sentencing
pursuant to subsection (e) of this section, in which case it is a class C felony.”); id. § 1448(e)(1)
(“Notwithstanding any provision of this section or Code to the contrary, any person who is a
prohibited person as described in this section and who knowingly possesses, purchases, owns or
controls a firearm or destructive weapon while so prohibited shall receive a minimum sentence of:
. . . c. Ten years at Level V, if the person has been convicted on 2 or more separate occasions of
any violent felony.”).
2
  State v. Brooks, 2022 WL 2229780 (Del. Super. Ct. June 21, 2022).
3
  Ploof v. State, 75 A.3d 811, 820 (Del. 2013).
4
  Id.
5
  Bradley v. State, 135 A.3d 748, 756-57 (Del. 2016).


                                                  2
         (4)     On appeal, Brooks argues that his counsel provided ineffective

assistance because he filed a motion to suppress DNA evidence from the gun,

arguing that the police did not obtain a warrant or Brooks’s consent to obtain

Brooks’s DNA for comparison. The motion was based on an unsigned consent form

(the “Defendant’s Form”) that counsel had located in his case file. The State

attached to its opposition to the motion a consent form that included Brooks’s

signature (the “State’s Form”) and averred that the State had produced the State’s

Form to Brooks in discovery. The State also pointed out significant irregularities on

the face of the Defendant’s Form that, the State argued, suggested that the

Defendant’s Form had been altered from the State’s Form. At the hearing that the

Superior Court convened to consider the motion to suppress, Brooks conveyed that

he was concerned that the motion to suppress would not be resolved in his favor and

indicated that he wanted to plead guilty. After making clear that it had not made a

decision on the motion because it had not yet heard any evidence, the court took a

recess, during which Brooks and the State reached the plea agreement described

above. Brooks claims that his counsel provided ineffective assistance by filing the

motion to suppress based on the Defendant’s Form and that “without the DNA the

case would have been different, [and] I would’ve [gone] to trial.”6



6
    Opening Brief at 4.



                                         3
       (5)    This claim of ineffective assistance of counsel is not procedurally

barred.7 In order to prevail on a claim of ineffective assistance of counsel, a

defendant must demonstrate that (i) his defense counsel’s representation fell below

an objective standard of reasonableness, and (ii) there is a reasonable probability that

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.8   Although not insurmountable, there is a strong presumption that

counsel’s representation was professionally reasonable.9

       (6)    Brooks has not established any prejudice from counsel’s filing of the

motion to suppress. He contends that “without the DNA,” he would have elected to

proceed to trial rather than pleading guilty. But he does not explain how the DNA

would have been excluded without the filing of a motion to suppress, nor does he

state any other grounds on which the DNA might have been excluded or how

counsel’s filing of the motion to suppress changed the result with respect to the

DNA. Ultimately, the Superior Court did not decide the motion to suppress because

Brooks elected to plead guilty rather than to proceed with the suppression hearing.

We therefore do not know whether the DNA would have been excluded on the basis

of counsel’s motion to suppress, but we do know that Brooks has not asserted any


7
  See Green v. State, 238 A.3d 160, 175 (Del. 2020) (“[I]neffective-assistance claims are not
subject to Rule 61(i)(3)’s bar because they cannot be asserted in the proceedings leading to the
judgement of conviction under the Superior Court’s rules and this Court’s precedent.”).
8
  Strickland v. Washington, 466 U.S. 668, 687-88 (1984).
9
  Albury v. State, 551 A.2d 53, 59 (Del. 1988).


                                               4
other grounds on which the DNA would have been suppressed. He therefore has not

shown a reasonable probability that he would have proceeded to trial (and won) if

counsel had not filed the motion to suppress.

         (7)     Brooks also argues that the Superior Court erred by failing to

“investigate” the origin of the Defendant’s Form, which Brooks now contends is an

illegal forgery. This claim is procedurally barred because it could have been asserted

in the proceedings leading to the judgment of conviction but was not.10 In any event,

it is not the role of a trial court to “investigate” crimes. The transcript reflects that

the Superior Court was appropriately prepared to hear evidence from the parties

regarding the authenticity and origins of the State’s Form and the Defendant’s Form

until Brooks elected to plead guilty rather than proceeding with the suppression

hearing.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                                BY THE COURT:


                                                /s/ Karen L. Valihura
                                                Justice




10
     DEL. SUPER. CT. R. CRIM. PROC. 61(i)(3).


                                                  5